Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09 December 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 1 and 18 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Regarding claim 1, the claim recites the limitation “converter element” which uses a generic placeholder (“element”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to a direct converter (Applicant’s specification, par. [00127]) and equivalents thereof.
Similarly, the limitation “pixel elements” are interpreted as corresponding to a sensor pixel electrode, a conductive connection, a pixel electrode, a pixel-specific pixel electronics unit, and an associated detection volume (Applicant’s specification, par. [00128] recites “The unit consisting of a sensor pixel electrode 16, a conductive connection 69, a pixel electrode 57, a pixel-specific pixel electronics unit in the evaluating unit 59 and possibly an associated detection volume 60 can be designated a pixel element 50, also called a detection element” (emphasis added by Examiner), however, the pixel-specific electronics unit is not defined, and the recitation is unclear as to whether or not the detection volume is included) and equivalents thereof.


Regarding claim 18, limitations in the claim are interpreted as described above regarding claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 18, the claims invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “pixel-specific pixel electronics unit” is not defined as described in the claim interpretation above.
For each of claims 1 and 18, the following applies:

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Examiner notes the 35 USC 112(b) rejections would be overcome by removing the term “element”.

Regarding claims 2-17 and 19-26, the claims are rejected due to their dependence on claims 1 and 18.

Regarding claim 2, the claim recites the limitation “the data preprocessing” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-4, 10-13, 18-21, and 24 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Spahn (US 2014/0175299 A1).

Regarding claim 1, as best understood, Spahn discloses a method for generating an X-ray image dataset via a photon-counting X-ray detector (par. [0021]) including a converter element (direct converter material, par. [0019]), configured to convert X-ray radiation into an electrical signal, and including a multiplicity of pixel elements (12, par. [0019], [0051], fig. 12), configured to form a count signal based upon a signal directly entering a pixel element (12) of the multiplicity of pixel elements (par. [0019], [0051]-[0058], fig. 12) and wherein at least a subset of the multiplicity of pixel elements (12) is configured to form a coincidence count signal based upon a signal directly entering a pixel element (12) of the subset of the multiplicity of pixel elements (12) and upon a coincidentally occurring signal of at least one further pixel element(12) of the multiplicity of pixel elements (12), the method comprising: first counting of at least one quantity of count signals dependent upon the incident X-ray radiation in each pixel element (12) of the multiplicity of pixel elements (12); second counting of at least one quantity of coincidence count signals in each pixel element (12), of the subset of the multiplicity of pixel elements (12), with at least one further pixel element (12) of the multiplicity of pixel elements (12); and generating an X-ray image dataset based upon the at least one quantity of count signals counted in each pixel element (12) of the multiplicity of pixel elements (12) and the at least one quantity of coincidence count signals counted in 

	Regarding claim 2, as best understood, Spahn discloses the method of claim 1, wherein in the generating, the at least one quantity of coincidence count signals counted in the pixel elements (12) of the subset of the multiplicity of pixel elements (12) enters into data preprocessing before an image reconstruction, into the image reconstruction or into a postprocessing step downstream of the image reconstruction (par. [0019]-[0022], [0051]-[0058], [0068]).

	Regarding claim 3, as best understood, Spahn discloses the method of claim 1, wherein at least in each pixel element (12) of the subset of the multiplicity of pixel elements (12), the at least one quantity of count signals is adapted via the at least one quantity of coincidence count signals (par. [0019]-[0022], [0051]-[0058], [0068]).

	Regarding claim 4, as best understood, Spahn discloses the method of claim 1, wherein, based upon the at least one quantity of count signals in each pixel element (12) of the multiplicity of pixel elements (12), a preliminary image dataset is generated, and wherein, based upon the at least one quantity of coincidence count signals in each pixel element (12) of the subset of pixel elements (12), a coincidence image dataset is 

	Regarding claim 10, as best understood, Spahn discloses the method of claim 1, wherein the at least one further pixel element (12) includes a directly adjacent or a diagonally adjacent pixel element (12; par. [0051]-[0058]).

	Regarding claim 11, as best understood, Spahn discloses the method of claim 1, wherein coincidence count signals are formed in each pixel element of the subset of the multiplicity of pixel elements with between at least one further pixel element of the multiplicity of pixel elements and wherein the at least one quantity of coincidence count signals counted in the second counting, for each pixel element of the subset of the multiplicity of pixel elements, is based upon coincidentally occurring signals of all the further pixel elements (par. par. [0051]-[0058]).

	Regarding claim 12, as best understood, Spahn discloses the method of claim 1, wherein coincidence count signals are formed in each pixel element of the subset of the multiplicity of pixel elements with at least one further pixel element of the multiplicity of pixel elements and wherein, in the second counting, at least one quantity of coincidence count signals is counted with each of the further pixel elements in each case (par. par. [0051]-[0058]).


Regarding claim 13, as best understood, Spahn discloses the method of claim 1, further comprising: transferring at least one quantity of coincidence count signals counted in a pixel element (12) of the subset of the multiplicity of pixel elements (12) to at least one of the further pixel elements (12) of the multiplicity of pixel elements (12) with which a coincidence count signal is formed in the respective pixel element (12) of the subset, and wherein the generating is further based upon at least one transferred quantity of coincidence count signals (par. [0051]-[0058], fig. 12).

	Regarding claim 18, as best understood, Examiner refers to the rejection of claim 1, mutatis mutandis.

	Regarding claim 19, as best understood, Spahn discloses a medical imaging device (16) comprising the X-ray detector system (17) of claim 18 (par. [0003], fig. 1).

	Regarding claims 20-21 and 24, as best understood, Examiner refers to the rejections of claims 3-4 and 10 above, respectively.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5, 14, 22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spahn as applied to claims 1, 2, and 19 above.

Regarding claim 5, as best understood, Spahn discloses the method of claim 1, wherein coincidence signals are used as a correction (par. [0020], [0068]).
Spahn does not expressly disclose the generating includes the use of a trained function, wherein the at least one quantity of coincidence count signals in at least one pixel element of the subset of the multiplicity of pixel elements enters into the trained function as an input parameter.
Examiner takes Official Notice the use of trained functions was well-known and routinely practiced in the art.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Spahn so that the generating includes the use of a trained function, wherein the at least one quantity of coincidence count signals in at least one pixel element of the subset of the multiplicity of pixel elements enters into the trained function as an input parameter.
One would have been motivated to do so to improve the data used for image generation.

Regarding claim 14, as best understood, Spahn discloses the method of claim 1, but does not expressly disclose for each respective pixel element of the multiplicity of pixel elements, at least one counted or transferred quantity of coincidence count signals is ascertained.
Examiner takes Official Notice ascertaining at least one counted or transferred quantity of coincidence signals from pixels was well-known and routinely practiced in the art.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Spahn so that for each 
One would have been motivated to do so to increase the amount of data collected.

Regarding claim 22, as best understood, Examiner refers to the rejection of claim 5 above.

	Regarding claim 26, as best understood, Spahn discloses the medical imaging device of claim 19, but does not expressly disclose the medical imaging device is a computed tomography system.
Examiner takes Official notice computed tomography systems were well-known and routinely used in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Spahn so that the medical imaging device is a computed tomography system.
One would have been motivated to do so to be able to generate tomographic images.

Claim(s) 6-9, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spahn as applied to claims 1 and 2 above, and further in view of Han (US 8,772,730 B2).

Regarding claims 6 and 9, as best understood, Spahn discloses the method of claim 1, wherein each respective pixel element of the multiplicity of pixel elements (12) includes a quantity of discriminators (31), each respective discriminator (31) of the quantity of discriminators (31) including an adjustable energy threshold (32), and wherein in each respective pixel element (12) of the multiplicity of pixel elements (12), based upon an output signal of at least one discriminator (31) of the quantity of discriminators (31) of a respective pixel element (12), the at least one quantity of count signals is counted, and wherein in each respective pixel element (12) of the subset of pixel elements (12), based upon the output signal of at least one discriminator (31) of the quantity of discriminators (31) of the respective pixel element (12) and at least upon the output signal of a discriminator (31) of the quantity of discriminators (31) of the at least one further pixel element (12), the at least one quantity of coincidence count signals is counted, wherein each pixel element (12) of the subset of the multiplicity of pixel elements (12) includes a plurality of discriminators (31), wherein based upon respective output signals from more than one discriminator (31), in each case, a quantity of coincidence count signals with at least one further pixel element (12) of the multiplicity of pixel elements (12) is counted (par. [0013], [0051]-[0058], fig. 12).
	Spahn does not expressly disclose using comparators in place of discriminators.
	Han discloses using comparators (col. 9 ln. 54 - col. 13 ln. 56, fig. 5-6).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Spahn in view of the teachings of Han so that to use comparators in place of discriminators, since it has been held to be obvious to substitute equivalents known for the same purpose. See MPEP 2144.06(II).


	Regarding claims 7-8, as best understood, Spahn modified teaches the method of claim 6, wherein, for the second counting of the at least one quantity of coincidence count signals, the adjustable energy threshold (32) of the at least one comparator (31) of the quantity of comparators (31) of the respective pixel element (12) of the subset of the multiplicity of pixel elements (12) and the adjustable energy threshold (32) of the at least one comparator (31) of the quantity of comparators (31) of the at least one further pixel element (12), upon which the coincidence count signals are based, have a same energy threshold value (for coincidence counting) or different energy threshold values (for energy discrimination; Spahn, par. [0051]-[0058]).

	Regarding claims 23 and 25, as best understood, Examiner refers to the rejections of claims 6 and 10 above, respectively.

Allowable Subject Matter
Claim(s) 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 15, as best understood, the cited prior art does not expressly disclose or suggest through arrangement of the multiplicity of pixel elements, a first matrix-like pixel grid is defined, and wherein in the generating based upon the pixel grid, a subpixel grid of subpixels overlapping with the pixel elements of the multiplicity of pixel elements is defined, wherein the subpixel grid includes a reduced grid spacing, at least along one grid dimension, relative to the pixel grid, at least one virtual quantity of count signals is assigned to each respective subpixel, wherein the respectively assigned at least one virtual quantity of at least one portion of the subpixels is based upon a counted or transferred quantity of coincidence count signals of a pixel element overlapping with the respective subpixel, and wherein the X-ray image dataset is generated based upon the virtual quantity of count signals respectively assigned to the virtual subpixels.
Spahn discloses the claimed invention of claim 1 as described above.
Hannemann (US 2012/0326049 A1) discloses subpixels (par. [0039]).
While the use of subpixels was generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed configuration.
Accordingly, claim 15 would be allowable.

Regarding claims 16-17, as best understood, the claims would be allowable due to their dependence on claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884